ORIGINAL                                                         06/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0153


                                         DA 22-0153


IN RE THE MARRIAGE OF                                                         FILED
                                                                              JUN 21 2022
NIKKI FAYE WAITE,                                                           Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of tvlontana
             Petitioner and Appellant,
                                                                   ORDER
      and

BRYCE ELLIS WAITE,

             Respondent and Appellee.


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on June 21, 2022, this Court has determined that the brief does not comply with the
Rules and must be resubmitted.
       Although we liberally construe pro se pleadings and hold them to a less stringent
standard than formal pleadings drafted by lawyers, Appellant's opening brief is missing
several features that make it fail to meet the minimal requirements for filing.
       Appellant's brief does not contain most of the sections of content that the Montana
Rules of Appellate Procedure require, including a table of contents; a statement of the
issues presented for review; a statement of the case; a statement of the facts relevant to
the issues presented for review, with references to the pages or the parts of the record at
which material facts appear; a statement of the standard of review as to each issue raised;
a summary of the argument; an argument; and a conclusion stating the precise relief
sought. M. R. App. P. 12(1)(a)-(h).


      IT IS THEREFORE ORDERED that the signed original and seven copies of the
referenced brief be returned for revisions necessary to comply with the Montana Rules of
Appellate Procedure;
       IT IS FURTHER ORDERED that a signed original and seven copies of the
revised brief ordered herein be filed within ten (10) days of the date of this Order with the
Clerk of this Court and that one copy of the revised brief be served on each counsel of
record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the Clerk of Court is directed to provide
Appellant with a copy of the Civil Handbook for litigants proceeding before this Court
without an attorney; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.
       DATED this 21st day of June, 2022.
                                                         For the Court,




                                                         By
                                                                        Justice